Mr. Justice Barnes delivered the opinion of the court. 2. Railroads, § 738*—when driver of automobile truck attempting to cross railroad track guilty of contributory negligence. In' an action for damages caused by collision of a railroad engine with an automobile truck, the law will not tolerate the absurdity of allowing plaintiff to testify that he looked but did not see the train, when the view was unobstructed and where if he had properly exercised his sight he must have seen it. 3. Railroads, § 729*—when negative testimony as to ringing of bell insufficient to overcome positive testimony. In a suit for damages caused by a locomotive colliding with an automobile truck at a highway crossing, and where plaintiff’s automobile truck, according to testimony, made a “terrible noise,” the situation of the occupants of the truck was less favorable for hearing, and their negative evidence is not entitled to more weight than positive evidence as to the fact that a whistle was blown by defendant’s locomotive. 4. Appeal and error, § 1802*—when judgment reversed with finding of fact. Where a verdict is against the weight of evidence on the question of negligence and contributory negligence, the judgment will be reversed with a finding of fact on such questions. 5. Railroads, § 735*—when evidence insufficient to sustain finding that defendant guilty of negligence in failing to ring bell or blow whistle of locomotive. In an action for damages for injury to an automobile truck and goods as a result of a collision at a railroad crossing, evidence held insufficient to sustain a finding that defendant was guilty of negligence in failing to blow the whistle and ring the bell of the locomotive.